DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Herein, "the previous Office action" refers to the non-final rejection of 19 Aug 2022.

Amendments Received
Amendments to the claims were received and entered on 6 Nov 2022.

Election/Restrictions
Newly submitted claims 13–17 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: the invention of claim 1 and the invention of claim 13 are related as process (clm 13) and apparatus for its practice (clm 1).  "Process and apparatus for its practice can be shown to be distinct inventions, if either or both of the following can be shown: (A) that the process as claimed can be practiced by another materially different apparatus or by hand; or (B) that the apparatus as claimed can be used to practice another materially different process" (MPEP 806.05(e)).  In this case, the process as claimed in claim 13 can be practiced by a materially different apparatus: an apparatus that lacks the controllable switching fabrics among the components as recited in claim 1.  Additionally, the apparatus of claim 1 can use a converter other than an ADC (e.g. a phase shift circuit), as well as a preprocessor other than a signal filter (e.g. another amplifier), as required by claim 13.  Furthermore, the apparatus as claimed in claim 1 can be used to practice another materially different process: a process that does not include receiving "a first control parameter" or "a second control parameter".
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 13–17 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Status of the Claims
Withdrawn: 13–17
Examined herein: 1–12

Priority
Applicant’s claim under 35 USC § 119 for the benefit of prior-filed Korean Application No. KR10-2014-0029067 is acknowledged.
Applicant’s claim under 35 USC § 120 for the benefit of prior-filed Application No. 14/463783 is acknowledged.
In this action, all claims are examined as though they had an effective filing date of 12 Mar 2014.  In future actions, the effective filing date of one or more claims may change, due to amendments to the claims, or further analysis of the disclosure(s) of the priority application(s).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1–10 are rejected under 35 U.S.C. 103 as being unpatentable over Wolf, et al. (US 2005/0090756; previously cited) and Morales, et al. (Sensors and Actuators A: Physical 2011; NPL ref. 9 on IDS of 22 Jan 2019); as evidenced by Anadigm, Inc. (AN121E04 and AN221E04 Field Programmable Analog Arrays - User Manual 2003; NPL ref. 1 on IDS of  22 Jan 2019) and Xilinx, Inc. (Spartan-3 Generation FPGA User Guide 2011; NPL ref. 11 on IDS of 22 Jan 2019).
The rejection of claims 1–10 is maintained from the previous Office action.  Minor revisions have been made to the rationale to address the claims as currently presented, and to address newly-presented claims 11 and 12.
Claim 1 is directed to a signal processor, comprising
(a)	"amplifiers …"
(b)	"converters …"
(c)	"preprocessors …"
(d)	"feature extractors …"
(e)	three "switching fabric[s]"
(f)	"a switching controller"
With respect to claim 1, Wolf teaches "a system for acquiring neural signals having neural spikes and transmitting an information signal in response to detecting a neural spike" (0002), comprising
(a)	a signal receiver (100 @ Fig. 1; 400 @ Fig. 4A) comprising a plurality of amplifiers (410, 412, 414, 430 @ Fig. 4A; 0086) that amplify an analog signal
(b)	the signal receiver also comprises an ADC (434 @ Fig. 4A; 0100) that converts the amplified analog signal to digital
(c)	spike detectors (i.e. "preprocessors") that identify neural spikes in the digital signal (104 @ Fig. 1; Figs. 12–13; 0127–0128)
(d)	spike processors (i.e. "feature extractors") that records the identified neural spikes, along with associated information (106 @ Fig. 1; Figs. 14–15; 0053; 0078–0083)
(e)	—
(f)	a channel selector that controls which signal route is active through a multiplexer (446 @ Fig. 4B; 0091)
Wolf does not teach the three switching fabrics.
Morales teaches a signal acquisition and processing system comprising:
(a)	a plurality of amplifiers, which are components of the "Configurable Analog Block" (CAB) of an FPAA (p. 263, top of col. 1)
(b)	a two-channel ADC (p. 268, col. 1)
(c)	a plurality of digital FIR filters (p. 265, col. 2 and Table 2; p. 268, col. 1)
(d)	"obtaining relevant information from [the ECG signal], such as R–R interval frequency (heart beats frequency) and ECG-Derived Respiration frequency" (p. 264, bot. of col. 2)
(e,f)	switching and routing components among the CABs (p. 263, top of col. 1)
Morales does not explicitly teach "switching fabrics" among all the components.  Morales uses the Anadigm (p. 263, top of col. 1) and Xilinx (p. 264, top of col. 2) processors in the system.
Anadigm teaches that the processor includes a programmable switch fabric between the input/output ports and the CABs (p. 1, Fig. 1; p. 6 § 2.4).  A switching fabric connects upstream input ports to downstream amplifiers.  A switching fabric also connects upstream amplifiers to downstream output ports; in the design of Morales, these output ports are connected to the ADCs on the Xilinx board (p. 266, Fig. 4).  Xilinx teaches that the Spartan-3 FPGA includes a "programmable network of signal pathways between the inputs and outputs of functional elements within the FPGA" (p. 395).  The signaling pathways connect upstream ADCs via IOBs to downstream CLBs, which implement DSP logic (Morales, p. 264, mid. of col. 2 and p. 268, col. 1).  Both the DSP logic and the ECG feature extraction logic are implemented using CLBs of the FPGA (Morales, p. 264 § "FPGA as digital processor and controller"), and the CLBs are connected by the switch matrix (Xilinx, p. 395).  Hence, "switching fabrics" among the components are inherent in the teachings of Morales.
The device of Morales differs from that of the claimed invention in that the device of Morales contains only a single signal route, but the claimed device contains at least two separate signal routes having their own amplifiers, ADCs, preprocessors and feature extractors, and the switching fabric can set which of the two routes is used.  But Morales teaches that "another full ECG analog processing path could be fitted within the same device" (p. 264, top of col. 1); i.e. the FPAA and FPGA are capable of implementing (at least) two processing paths in parallel, and the FPAA switching fabric is capable of directing signals to one of the two routes.  In other words, Morales explicitly teaches that the device could be configured to have two independent signal processing routes with their own independent components.  Morales teaches that "the use of these reconfigurable devices [i.e. the FPAA and FPGA] provides the system with the ability to modify any feature that has to be altered" (p. 165, bot. of col. 2).
With respect to claim 2, Wolf teaches that the device may include multiple parallel, independent channels (Fig. 14; 0130).
With respect to claim 3, Wolf teaches that the ADCs can use different resolutions (0114), and the spike detectors and the spike processors can process each channel differently or combine channels (0120, 0127).
With respect to claim 4, Wolf teaches that the amplifiers have specific gain attributes (0085).
With respect to claim 5, Wolf teaches that the amplifier gain is adjustable (0085).
With respect to claim 6, Wolf teaches that the amplifiers provide "band pass filtering" (0084).
With respect to claims 7 and 8, Wolf teaches that the ADCs operate with specified bit resolutions (0114).
With respect to claims 9 and 10, Wolf teaches that "data [in the neural spike processor] can be stored in terms of the time the neural spike was generated and/or the channel or location source of the neural spike" (0083).
With respect to claim 11, Anadigm teaches that the processor includes a programmable switch fabric between the input/output ports and the CABs (p. 1, Fig. 1; p. 6 § 2.4).
With respect to claim 12, Wolf teaches that the device may include multiple parallel, independent channels (Fig. 14; 0130).  Morales teaches that "another full ECG analog processing path could be fitted within the same device" (p. 264, top of col. 1); i.e. the FPAA and FPGA are capable of implementing (at least) two processing paths in parallel, and the FPAA switching fabric is capable of directing signals to one of the two routes.
An invention would have been obvious to one of ordinary skill in the art if some motivation in the prior art would have led that person to modify prior art reference teachings to arrive at the claimed invention.  Prior to the time of invention, said practitioner would have been motivated to use a reconfigurable multichannel FPAA/FPGA system, as taught by Morales, to implement a multichannel electrophysiological signal processing system, as taught by Wolf, because Morales teaches that the combination of an FPAA and FPGA is advantageous for systems that receive, process and digitize analog electrophysiological signals.  Given that both Wolf and Morales teach applications of their systems to bioelectric signals, and given that Morales teaches that an FPAA/FPGA system can be used for any kind of physiological signal sensing and processing, said practitioner would have readily predicted that the modification would successfully result in a sensing and processing system having multiple channels with independent signal processing paths that are capable of receiving and processing several different types of electrophysiological signals simultaneously.  The inventions are therefore prima facie obvious.

Response to Arguments - Rejections Under 35 USC § 103
In the reply filed 6 Nov 2022, Applicant asserts that "a prima facie case of obviousness has not been establish because the cited combination of Wolf and Morales teaches a single ADC, in Morales the ADC is not part of the FGPA or the FPAA, and Morales' dual analog filtering paths do not use or require multiple ADCs" (p. 8).  Applicant further asserts that the cited art "does not include a second switching fabric connecting multiple ADCs with multiple preprocessors" (p. 9).
"'The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference.... Rather, the test is what the combined teachings of those references would have suggested to those of ordinary skill in the art.' In re Keller, 642 F.2d 413, 425, 208 USPQ 871, 881 (CCPA 1981)" (MPEP 2145 § III).  Additionally, merely duplicating parts present in a prior art device is insufficient to patentably distinguish an invention from the prior art, absent evidence that such duplication achieves unexpected results (MPEP 2144.04 § VI.B).
Here, Wolf and Morales — as evidenced by Anadigm and Xilinx — provide ample evidence that a person of ordinary skill in the art knows and understands the operation of all the components recited in the claimed device: analog input ports, amplifiers, ADCs, preprocessors, feature extractors, and controllable switching fabrics.  The cited art provides ample evidence that that person has the skills necessary to combine these components in the manner recited in the claimed device: multiple parallel signal processing paths that can be reconfigured as needed using the controllable switching fabrics.  Wolf and Morales both provide an explicit motivation for combining the elements in this manner: that different types of biological signals have different analog and digital signal processing requirements, and that parallel processing and reconfigurability are two advantageous attributes for a biological signal processing device.  The cited references provide ample evidence that that person would readily expect that the assembled components would successfully process different types of biological signals along different parallel signaling paths simultaneously.  While creating such a device entails more than simply hooking together the exemplary devices of Wolf and Morales, the necessary further modifications are well within the ordinary skill in the art, are both explained and motivated by the teachings of Wolf and Morales, and are therefore insufficient to support the assertion that the claimed device is patentably distinct from the teachings of Wolf, Morales, Anadigm and Xilinx.
Applicant further asserts that "it would not have been obvious to an ordinary artisan to look to FPAAs and FPGAs to improve or modify a neurochip such as that of Wolf" (p. 10) because "such devices would be impractical (or impossible) to use in a neurochip" (p. 10).
Applicant has provided no evidence or reasoned argument to support this assertion.  In contrast, Wolf teaches an embodiment of the system including a "headstage component" (904 @ Fig. 9) and a "wearable component" (906 @ Fig. 9).  The wearable component performs the function of "further processing neural signal, converting the signal to a digital representation, and transmitting the signal to remote computer system" (0110).  The wearable component includes an analog processor (937 @ Fig. 9), an ADC (934 @ Fig. 9) and a "single board computer" (936 @ Fig. 9).  The analog processor could be implemented as a FPAA, with the FPGA as a component of the "single board computer".  So contrary to Applicant's unsupported allegations, nothing in Wolf indicates that an FPAA + FPGA implementation is "impractical (or impossible) to use" in the system of Wolf.
The arguments are therefore unpersuasive, so the rejection is maintained.
Conclusion
No claim is allowable.
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Soren Harward whose telephone number is (571)270-1324. The examiner can normally be reached M-Th 8am-5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karl Skowronek can be reached on 571-272-9047. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Soren Harward/Primary Examiner, Art Unit 1671